233 S.W.3d 348 (2007)
Darrell Jay KEEHN, Appellant
v.
The STATE of Texas.
No. PD-0661-07.
Court of Criminal Appeals of Texas.
September 12, 2007.
*349 Anthony C. Odiorne, Wichita Falls, for appellant.
John Brasher, Asst. D.A., Wichita Falls, Matthew Paul, State's Attorney, Austin, for state.

OPINION
PER CURIAM.
Appellant was convicted of possession or transport of certain chemicals with intent to manufacture a controlled substance. TEX. HEALTH & SAFETY CODE § 481.124. The trial court assessed punishment at seven years' confinement. The court of appeals affirmed the conviction after holding that the warrantless search of a van parked in appellant's driveway was permissible under the plain view doctrine. Keehn v. State, 223 S.W.3d 53 (Tex.App.-Fort Worth 2007), reh'g overruled (April 5, 2007).
Appellant has filed a petition for discretionary review in which he complains, in part, that the court of appeals ignored his argument that the plain view doctrine did not permit the warrantless entry into the van. Appellant presented three arguments to the court of appeals in support of his claim that the warrantless search and seizure were unconstitutional: (1) it was not immediately apparent that the item observed in the van was evidence of a crime; (2) the officer was not lawfully in a place where he could view the evidence; and (3) the officers did not have a lawful right to enter the van based on plain view alone. The court of appeals addressed the first two of these arguments, but did not address the third. The court of appeals failed to address "every issue raised and necessary to final disposition of the appeal." TEX.R.APP. P. 47.1.
We grant appellant's petition for discretionary review, vacate the judgment of the court of appeals, and remand this case to that court to address every issue raised and necessary to final disposition of the appeal. Id.